Citation Nr: 0302177	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  98-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease (previously claimed as hypertension, high blood 
pressure, heart murmur, heart attack, circulatory condition, 
and cardiac condition).  

2.  Entitlement to service connection for undescended 
testicle (also claimed as groin pain).  

3.  Entitlement to service connection for head pains.  

4.  Entitlement to service connection for gastrointestinal 
problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from March 1993 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 1997 and March 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  In the August 1997 rating 
decision, the RO denied service connection for cardiovascular 
disease, undescended testicle, and gastrointestinal problems.  
In the March 1998 rating decision, the RO denied service 
connection for head pains.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.  

2.  There is no competent medical evidence of current 
diagnosis of cardiovascular disease, hypertension, high blood 
pressure, or any cardiac disorder that is related to service.  

3.  A history of an undescended testicle was noted on 
entrance examination into service. 

4.  The medical evidence of record fails to show that 
disability associated with the veteran's preexisting 
undescended testicle increased in severity during active duty 
service.
  
5.  There is no competent evidence of current diagnosis of 
disability associated with head pains.  

6.  There is no competent evidence of current diagnosis of 
disability associated with gastrointestinal problems.  


CONCLUSIONS OF LAW

1.  Service connection for cardiovascular disease is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

2.  Service connection for an undescended testicle is not 
established.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 4.115b (2002).

3.  Service connection for head pains is not established.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303 (2002).  

4.  Service connection for a gastrointestinal disorder is not 
established.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp. 2002).  The law applies to all claims 
filed on or after the date of its enactment or, as in this 
case, filed before the date of enactment and not yet subject 
to a final decision as of that date because of an appeal 
filed which abated the finality of the decision appealed.  
38 U.S.C.A. § 5107, Note (West Supp. 2002).  In addition, VA 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in August 1997 and March 1998, the 
statements of the case (SOC) for the veteran's various claims 
dated in August 1999 and November 1999; the letter regarding 
the VCAA in May 2001, and the supplemental statements of the 
case (SSOC) dated in August 1999 and February 2002, the RO 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claims.  In addition, the May 2001 letter 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
duty provided all notice as required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, VA treatment records, Naval Hospital 
records and other private hospital records, and private 
outpatient records.  He has not authorized VA to obtain any 
additional private evidence.  The Board finds that the duty 
to assist the veteran with the development of his claim is 
satisfied.  38 U.S.C.A. § 5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claims will prejudice the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).



Analysis

The veteran claims entitlement to service connection for 
cardiovascular disease, previously claimed as hypertension, 
high blood pressure, heart murmur, heart attacks, respiratory 
condition, and cardiac condition; for undescended testicle, 
also claimed as groin pain; head pains; and gastrointestinal 
problems.  The Board addresses each of these matters below.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Cardiovascular disease

The veteran claims that he is entitled to service connection 
for chest pain associated with cardiovascular disease.  The 
Board notes that the veteran originally claimed service 
connection for hypertension, and subsequently added to his 
original claim, service connection claims for circulatory 
problems, chest pain, heart condition, angina, heart murmur, 
and heart attacks.  Overall, the veteran claims that he has 
submitted competent evidence of pathology associated with 
complaints of chest pains.  

In addition to service connection on a direct basis as 
indicated above, for some disabilities, such cardiovascular-
renal disease, including hypertension, service connection may 
also be allowed on a presumptive basis, if the disability 
becomes manifest to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

At the outset, the Board notes that the veteran's service 
connection claim for any heart disorder necessarily fails for 
a lack of current disability.  Absent competent evidence to 
show the claimed disability, the veteran's claim for service 
connection fails.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board recognizes the veteran's many complaints and 
contentions alleging that he is entitled to service 
connection for chest pains associated with cardiovascular 
disease; however, the evidence of record dictates otherwise.  
On a review of his service medical records, the Board notes 
that there were no clinical findings in service of any 
cardiac disorder of any kind, including hypertension.  
Specifically, a March 1994 radiologic examination revealed no 
evidence of pulmonary or cardiac disease.  Separation 
examination dated in November 1996 contains no references, 
notations, complaints, or clinical findings referable to 
cardiac disorders.  Blood pressure reading at separation was 
120/84; there were no indications of hypertension of high 
blood pressure.  On Continuation of SF 93, the veteran 
reported chest pain, heart, lungs, circulatory problems, all 
of which he stated were ongoing whether sitting, sleeping, or 
lying down.  An Emergency Care treatment record dated in June 
1997 revealed a diagnosis of noncardiac chest pain.  The 
physician rendered an opinion that the veteran's chest pain 
most likely was musculoskeletal in nature.  

On VA examination dated in June 1997, the examiner noted the 
veteran's multiple complaints concerning his health, 
including recent episodes of shortness of breath.  On 
examination, the examiner noted that the veteran was 
normotensive without evidence of cardiovascular problems.  
Electrocardiogram findings were normal in all aspects.  
Further, the veteran reported that he had been told he had 
hypertension, but at the time of examination, he denied any 
episodes of high blood pressure; he stated that he was 
monitoring his blood pressure, but that he had never taken 
any medication to control his "hypertension."  He was able 
to exercise without constraints.  No cardiovascular-related 
diagnosis was given.  

A private emergency record dated in September 1997 notes the 
veteran's complaints of recurring chest pain.  In general, 
the veteran's blood pressure readings were normal, lungs were 
clear, and a review of his systems was noncontributory.  In 
an October 1997 emergency room evaluation, the veteran 
complained of difficulties with breathing and several weeks 
of chest pain.  Noted is no history of palpitations or 
claudicant type pain; a brief systolic murmur was noted 
consistent with a mitral valve prolapse.  An 
electrocardiogram was noted as unremarkable except for left 
ventricular hypertrophy with history of running.  The 
diagnosis was nonischemic chest pain.  

VA medical records extending from 1997 to 2000 reveal regular 
complaints of chest pain, irregular heartbeat, and a history 
of heart attacks.  In records dated in August and October 
1997 related to complaints of chest pain, the examiner 
diagnosed atypical chest pain, probably secondary to 
musculoskeletal causes.  In an August 1997 VA medical 
certificate, the examiner noted a questionable history of 
cardiac hemoptysis, indicated the veteran's complaints of 
constant chest pain for three days preceding the exam, and 
recommended follow-up with an echocardiogram.  Blood pressure 
reading at that time was 188/77.  Also, noted in one 
particular medical record dated in October 1997 is that the 
veteran's complaints of shortness of breath were probably 
secondary to anxiety.  

A private emergency record dated in December 1997 noted a 
two-to-three day history of chest pain with headaches.  
Cardiac monitor and electrocardiogram tests showed normal 
sinus rhythm and no acute pathology.  Diagnosed were acute 
nonspecific chest pain, acute cephalalgia, and acute 
musculoskeletal chest pain.  X-ray studies conducted in 
December 1997 showed that the cardiovascular silhouette was 
normal; overall, the examination was negative.  

VA clinical record dated in April 1998 documents that a prior 
chest x-ray was conducted; the examiner noted that no acute 
cardiopulmonary disease was suspected at the time of 
examination.  In a September 1998 record, the examiner noted 
a normal electrocardiogram and indicated that all other 
findings were also normal.  In a December 1998 clinical 
record, a cardiac echocardiogram exam was ordered with a 
provisional diagnosis of heart murmur and atypical chest 
pain.  Noted are no significant findings.  

Thus, in light of the above, the evidence of record fails to 
demonstrate a diagnosis of any cardiac condition, 
hypertension, or high blood pressure, does not substantiate 
any current disability, or for that matter, any cardiac-
related disability at any point, in service or post-service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144.  To the extent 
that the findings of a murmur and left ventricular 
hypertrophy might represent a significant abnormality, there 
is not diagnosis of a current chronic disability associated 
with these findings.  Moreover, there is no suggestion that 
they are in any way related to service.  Thus, on the basis 
of no current disability, the veteran's service connection 
claim for any cardiovascular disease fails.  

The Board acknowledges the veteran's complaints of ongoing 
chest pain and allegations that he developed heart disease 
during his period of service.  However, the veteran has not 
submitted any evidence that he is qualified and trained to 
render a medical opinion as to the etiology of his symptoms.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).  Thus, the veteran's statements fall short of 
competent medical evidence to support an award of service 
connection for any heart-related disorder.  Therefore, the 
veteran's service connection claim for a cardiovascular 
disease is denied.  

Undescended testicle

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).  Upon consideration of the entire record, 
the Board finds that the preponderance of the evidence is 
against service connection for undescended testicle.  Id.  
The veteran claims that his undescended testicle existed 
prior to service and associated symptoms increased during his 
period of service.  He maintains that this disorder increased 
while sitting on the ship decks and that currently, he has 
episodes about three times per year.  

The regulations state that veterans are presumed to be in 
sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service.  38 
C.F.R. § 3.304(b).  The presumption attaches only where there 
has been an induction examination in which the disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 238 
(1994).  In order to rebut the presumption of soundness there 
must be clear and unmistakable evidence that a disability 
existed prior to service.  38 C.F.R. § 3.304.  In this case 
the veteran was examined in December 1992 at enlistment into 
service and a preexisting atrophic left testicle was 
identified and noted on the examination report.  Accordingly, 
under these facts, the Board finds that the presumption of 
soundness does not attach since the disorder was noted at 
entrance, and the Board concludes, based on this evidence, 
that the undescended testicle preexisted service.  An 
undescended testicle is not a ratable disability.  38 C.F.R. 
§ 4.115b, Note following Diagnostic Code 7524.  Thus, service 
connection may be established only on the basis of 
aggravation in service of the preexisting undescended 
testicle.  

The question before the Board, then, is whether symptoms 
associated with a history of undescended left testicle 
increased in severity in service.  VA law provides that, for 
veterans of both wartime and peacetime service, if a 
preexisting disease causes an increase in disability during a 
period of military service, it is presumed that the disease 
was aggravated by the active service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  

In this case, there are no clinical data to substantiate 
increased disability of the undescended left testicle during 
the veteran's period of service.  Periodic examinations 
subsequent to the 1992 enlistment examination disclose no 
more than the veteran's past history of undescended left 
testicle and corrective surgery in 1981 or 1982.  In a May 
1994 examination report, the veteran reported that he had 
been hospitalized around 1980 for strained stomach muscles 
and to check out the genital area.  In a March 1996 naval 
clinic report, the doctor reported the veteran's past medical 
history of undescended testicle and indicated that the 
veteran was seeing a urologist.  

In an October 1996 urology consultation record, the examiner 
noted the veteran's past medical history with respect to 
undescended testicle and a failed orchiopexy in 1988.  The 
veteran was evaluated for testicular cancer due to complaints 
of severe left testicular pain on two occasions over the 
prior year.  A questionable pea-sized mass in the left 
testicle was identified.  Otherwise, the inservice evidence 
is silent as to any treatment for or complaints of increased 
symptomatology associated with the veteran's undescended left 
testicle.  

Moreover, the Board points to the VA examination conducted in 
June 1997, shortly after separation from service.  Noted in 
the report is a recitation of the veteran's history of 
undescended left testicle since birth.  The veteran 
complained of radiating groin pain and again stated that his 
groin pain had increased in service, particularly when he was 
sitting on the ship decks.  At the time of examination, the 
veteran denied any suprapubic or groin pains, there was no 
tenderness of the testes, no dysuria, and there was no 
evidence of any masses.  The veteran reported three episodes 
of testicular pain annually.  The diagnosis rendered was 
undescended left testis, congenital.  

Thus, as stated above, there is simply no inservice medical 
evidence documenting any complaint or finding associated with 
an increase in disability associated with an undescended 
testicle.  Overall, the evidence in- and post-service does 
not support the conclusion that that the veteran's disorder 
is worse than it was before service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  Thus, in this respect, and in consideration of the 
aforementioned medical evidence, the preponderance of the 
evidence is against service connection for undescended left 
testicle.  Therefore, the veteran's claim is denied.  

Head pains

The veteran claims entitlement to service connection for head 
pains.  The Board notes initially that the veteran's claim 
must be denied for a lack of any evidence of current 
disability associated with head pain or headaches.  Rabideau,  
2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.  In fact, 
there is no evidence either in service or post-service of a 
chronic disability related to any head pains or headaches.  

On enlistment examination in December 1992, there are no 
notations pertinent to the veteran's current claim.  Further, 
in a May 1994 exam report, there is a notation by the veteran 
of a neck injury due to a diving accident in 1993, at which 
time he apparently hit the water headfirst.  However, on 
examination the veteran specifically denied having headaches.  
The records also include an emergency care treatment record 
dated in June 1996, at which time the veteran complained of 
head pain and swelling related to alleged impingement of his 
neck due to a neck brace.  On examination, his head pain and 
swelling had resolved.  No residual head pains or headaches 
were indicated.  Moreover, on the separation examination in 
November 1996, other than the veteran's complaints, there is 
nothing noted in the record as to residual disability of head 
pains or headaches.  

On VA examination in June 1997, the veteran's complaints 
primarily related to neck and head pain.  At that time, the 
veteran complained of headaches over the prior couple of 
weeks.  There were no diagnoses pertinent to headaches.  In 
fact, the examiner noted that there were no bases for the 
majority of the veteran's complaints.  

Furthermore, there are no clinical indications in any of the 
medical records post-service of current disability related to 
head pains.  A private emergency record dated in December 
1997 noted a two-to-three day history of chest pain with 
headaches.  A CT scan of the head revealed normal findings.  
Overall, there were no clinical data suggestive of chronic 
disability associated with head pains or headaches.  VA 
records that extend from 1997 to 2001 are essentially silent 
for any pertinent findings or diagnoses.  

Therefore, the Board concludes that the evidence of record 
preponderates against a finding of service connection for any 
head pains or headache disability.  There are no objective 
data that document chronic disability associated with head 
pains.  Moreover, pain alone, without a diagnosis of an 
underlying malady or disorder does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 185 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

Essentially, post-service evidence does not contribute 
evidence in support of the veteran's claim.  As noted herein, 
the lack of current disability necessarily means that the 
veteran's claim fails.  See supra Rabideau, 2 Vet. App. at 
141, 144.  Thus, on the basis of no current disability, the 
veteran's service connection claim related to head pains is 
denied.  

Gastrointestinal problems

The veteran has claimed that his congenital undescended 
testicle generates pain in the abdomen area, thereby causing 
his stomach to be upset.  The veteran claims that when 
lifting heavy equipment in service, he injured the area of 
the groin and lower abdomen.  He states that he has 
experienced pain ever since that period of time that affects 
the lower abdominal region, which has also caused severe 
digestive problems.  The veteran also contends that he 
reinjured the area when serving in the Persian Gulf and is 
now plagued with constant symptoms.  At the outset, the Board 
notes that the veteran's service connection claim for 
gastrointestinal problems fails for a lack of evidence of any 
current diagnosis of any gastrointestinal disability.  

On a review of the veteran's service medical records, the 
Board notes that in a December 1992 record, a history of 
hospitalization for a strained stomach muscle in 1990 is 
noted.  A notation indicates that in a second opinion, the 
veteran's genital area was also checked out.  In a July 1995 
clinical record, the veteran reported an injury to the left 
lower quadrant of the abdomen at the site of the 1982 surgery 
related to his undescended testicle.  On evaluation, the 
examiner noted abdominal strain by way of history without 
inguinal hernias on either side.  A normal post-surgical scar 
was also noted.  There was no other evidence of any abdominal 
complaints, notations, or diagnoses otherwise during the 
veteran's period of service.  

On VA examination in June 1997, the veteran reported 
intermittent groin pain that radiated to the area of the 
abdomen.  This, in turn, caused him to have an upset stomach.  
The veteran denied other disorders, such as peptic ulcers or 
stomach ulcers, as well as nausea, hematemesis, diarrhea, or 
constipation.  He did complain of flatulence and periodic 
vomiting.  The veteran reported that he experienced the pain 
three to four times a year and that it affected mostly the 
left and right quadrant.  On examination, there was no 
evidence of abdominal masses or pain, or tenderness, and 
bowel sounds were present.  In a July 1997 record, several 
months after the veteran's separation from service, it is 
noted that there was no evidence of hernia.  The veteran 
complained of pain, dull at times, primarily affecting the 
lower right quadrant.  These symptoms occurred in particular 
after lifting a heavy toolbox.  The assessment was abdominal 
muscle strain.  

VA medical records, extending from 1997 to 2001, do not 
document any evidence of gastrointestinal disorder.  The 
veteran reported flank pain in a February 1999 record, but 
that notation related to prior kidney stone.  A CT scan of 
the abdomen in February 1999 showed a normal kidney and 
bladder; the ureters were not dilated; and the other organs, 
such as the pancreas, liver, and spleen were all noted as 
normal.  The diagnosis included query small left inguinale 
hernia.  

Thus, in view of the foregoing, the Board has determined that 
there is no evidence of current gastrointestinal disorder so 
as to warrant a finding of service connection for 
gastrointestinal problems.  Altogether, the evidence 
preponderates against entitlement to service connection due 
to the absence of current disability.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).  While the Board recognizes the 
veteran's contentions regarding his gastrointestinal 
problems, it is clear that he has not supplied the requisite 
evidence to demonstrate that he is qualified to render a 
medical opinion as to any relationship between his alleged 
problems and his period of service.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Therefore, there being no reasonable 
doubt so as to find in favor of the veteran, the service 
connection claim for gastrointestinal problems must be 
denied.  

ORDER

Service connection for cardiovascular disease, including 
hypertension, high blood pressure, or any cardiac disorder is 
denied.  

Service connection for undescended testicle is denied.  

Service connection for head pains is denied.  

Service connection for gastrointestinal problems is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

